AP-77,047
                                                                                     COURT OF CRIMINAL APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                    Transmitted 6/19/2015 3:11:10 PM
JOHN TATUM                                                                     990 S. Sherman
ATTORNEY AT LAW
                                                                                      Accepted 6/19/2015 3:24:57 PM
                                                                              Richardson, Texas 75081
                                                                               (972) 705-9200         ABEL ACOSTA
                                                                                                              CLERK




      June 19, 2015


      Court of Criminal Appeals
                                                                          June 22, 2015
      c/o Abel Acosta
      Chief Deputy Clerk
      P.O. Box 12308
      Capitol Station
      Austin, Texas 78711



      Re:     Oral argument in Cause No. AP-77,047
              Kenneth Thomas v. The State of Texas



      Dear Mr. Acosta:

              Pursuant to Rule 71.3 Texas Rules of Appellate Procedure, I am advising this
      Honorable Court that I, on behalf of Appellant in the above referenced cause, am
      requesting oral argument on issues Nos. 31- 34, 47-48 and 50. T hese issues concern
      voir dire on intellectual disability, whether Briseno factors are constitutional, sufficiency
      of evidence of intellectual disability and whether the jury was properly charged on
      intellectual disability.
              I believe oral argument would help present these issues in full context and help
      present a comparative analysis of the issues raised. Therefore, I respectfully request
      oral argument on these issues.

      Sincerely,


         /s/ John Tatum
      John Tatum

      JT:mt